Citation Nr: 0836507	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  08-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied service connection 
for bilateral hearing loss.

The veteran testified during a videoconference hearing before 
the undersigned in July 2008.  A transcript of the hearing is 
of record.

Shortly after the hearing, the veteran submitted a July 2008 
VA audiology clinic office note, which contains medical 
evidence pertinent to the claim on appeal.  The veteran did 
not waive initial consideration of this evidence by the RO; 
however, since the Board is granting his claim in full, 
referral of this evidence to the RO is unnecessary.  See 38 
C.F.R. § 20.1304(c) (2007).


FINDING OF FACT

The veteran's bilateral hearing loss is the result of in-
service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

However, as the Board is granting the claim for service 
connection for bilateral hearing loss, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Establishing service connection generally requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition thresholds using the Maryland CNC Test are less 
than 94 percent. 38 C.F.R. § 3.385 (2007).  The July 2007 VA 
examination report shows that the veteran's hearing 
thresholds were at or above 40 decibels at each of the above 
frequencies except for 500 Hertz in the right ear.  The 
evidence thus shows current hearing loss as defined by VA.

The veteran's DD 214 reflects that he served as an 
infantryman in a Mortar Company during the Korean War.  The 
veteran testified that he was exposed to loud noises from 
mortar and other fire without ear protection equipment.  The 
RO requested the veteran's personnel records, but the 
National Personnel Records Center (NPRC) indicated that these 
records were missing and presumed destroyed by fire.  The 
veteran testified that his unit was involved in firing 
artillery at the enemy.  Such action would constitute 
participation in combat.  Sizemore v. Principi, 18 Vet App 
264 (2004).  His testimony is credible and consistent with 
the circumstances of his service.  Hence, the acoustic trauma 
is deemed to have occurred.  38 U.S.C.A. § 1154(b) (West 
2002).  He also testified that he experienced additional 
trauma in 1954, after hostilities had ceased.  Again, his 
testimony is credible and the veteran is competent to report 
the trauma.  The Board accepts that the veteran's account of 
sustaining acoustic trauma in service is true.  See 38 C.F.R. 
§ 3.303(a) (each disabling condition for which a veteran 
seeks service connection must be considered on the basis of 
the places, types, and circumstances of his service, as shown 
by the evidence); Cromer v. Nicholson, 19 Vet App 215 (2005) 
(destruction of service records creates heightened duty on 
the part of VA to consider the applicability of the benefit 
of the doubt and to explain its decision).

The report of a July 2007 VA examination documents current 
hearing loss as defined in 38 C.F.R. § 3.385.  The remaining 
question is whether there is a nexus between the current 
hearing loss and the acoustic trauma in service.

There is no evidence of hearing loss in the service medical 
records.  The February 1955 separation examination report 
indicates that the veteran's ears were normal and his hearing 
was 15/15 on whispered voice testing.  However service 
connection can be established for hearing loss first 
diagnosed after service when the evidence links the current 
disability to service.  38 C.F.R. § 3.303(d); see Hensley v. 
Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  

There is conflicting evidence as to whether the current 
hearing loss is related to service.  The evidence in favor of 
such a link includes the veteran's testimony as to a 
continuity of symptomatology since service.

There are two medical opinions as to whether such a nexus 
exists.  The audiologist who conducted the July 2007 VA 
examination, noting the veteran's in-service noise exposure, 
his post-service work at a paper mill where he was given ear 
plugs, and his age, wrote that she could not resolve this 
issue without resort to mere speculation.  

In contrast, the VA audiologist who prepared the July 2008 
audiology clinic office note, noting the veteran's in-service 
noise exposure, his report of hearing problems from shortly 
after service, his current asymmetrical hearing loss, and the 
fact that half the population of 75 year old individuals have 
normal or near-normal hearing; concluded that it is possible 
that the veteran's current bilateral hearing loss is related 
to his in-service noise exposure.

Statements from doctors which are inconclusive as to the 
origin of a disease cannot fulfill the nexus requirement.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In Obert v. Brown, 
the Court held that a medical opinion expressed in terms of 
"may," also implies "may or may not" and is too speculative 
to establish a plausible claim.  Bostain v. West, 11 Vet. 
App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993).  

Here, however, given the thoroughness and detail of the 
considerations listed by the VA audiologist in July 2008, the 
Board finds that it is sufficiently conclusive to be entitled 
to at least some probative weight.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Moreover, neither physician who 
addressed the issue of the etiology of the veteran's 
bilateral hearing loss was willing to state that the 
veteran's hearing loss is due either to his age or his 
possible post-service noise exposure.  

In these circumstances, the evidence is at least evenly 
balanced as to whether the veteran's current bilateral 
hearing loss is related to his in-service noise exposure.  
The benefit-of-the-doubt doctrine therefore requires that 
this claim be granted.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.102 (2007); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


